Citation Nr: 1706550	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease status post angioplasty and stenting, claimed as a result of herbicide exposure.  

2.  Entitlement to service connection for diabetes type 2, claimed as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1960 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2016.  A transcript of the hearing could not be made.  Accordingly, the Veteran has elected to testify at another hearing.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to afford the Veteran a new hearing.  He previously testified before the Board in December 2016.  A transcript of that hearing could not be made.  Accordingly, the Veteran requested to appear at a new video conference hearing.  See 38 C.F.R. § 20.717(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

